            Case 1:21-cr-00177-CRC Document 28 Filed 05/04/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      CRIMINAL NO. 21-177 (CRC)
                                             )
                                             )
DANIEL D. EGTVEDT.                           )

    DEFENDANT’S RESPONSE TO GOVERNMENT REQUEST FOR REVOCATION OR HEARING

       COMES NOW Kira Anne West, counsel for Mr. Daniel D. Egtvedt in the above captioned

case, and respectfully responds to the government’s motion to revoke Mr. Egtvedt’s conditions

of release or in the alternative hold a hearing to determine if another less remote third party

custodian could be found. The government’s motion is not yet ripe for review, and Mr. Egtvedt

states the following:

       As the Government correctly states, there have been myriad issues with getting the GPS

monitoring to function. In fact, officers from pretrial services have had 5 meetings with Mr.

Egtvedt in the past two weeks in an attempt to get different types of monitoring devices to

work. All have failed. Therefore, Officer Jeremy Beck has set up another meeting with Mr.

Egtvedt for this Friday, May 7th, 2021, to again attempt to find working equipment. In the event

that does not work, it may be prudent to have a hearing at that time in order for the Court to

hear how compliant Mr. Egtvedt has been since being placed on conditions of release.

Importantly, Mr. Egtvedt has stayed in his brother’s home as if he was being monitored and has

complied with each and every condition this Court previously ordered. Mr. Egtvedt has had

appointments with multiple doctors and was given a diagnosis of post-concussion syndrome.

He is taking medication and following concussion protocols. He starts physical therapy May
          Case 1:21-cr-00177-CRC Document 28 Filed 05/04/21 Page 2 of 3




14th.

        Therefore, Mr. Egtvedt respectfully asks this Court to give Officer Beck until this Friday,

May 7th, 2021, to try new monitoring equipment.

                                              Respectfully submitted,

                                              KIRA ANNE WEST

                                      By:             /s/
                                              Kira Anne West
                                              DC Bar No. 993523
                                              712 H Street N.E., Unit 509
                                              Washington, D.C. 20002
                                              Phone: 202-236-2042
                                              kiraannewest@gmail.com

                                     CERTIFICATE OF SERVICE

        I hereby certify on the 4th day of May, 2021 a copy of same was delivered to the parties
of record, by email, pursuant to the Covid standing order and the rules of the Clerk of Court.
                                                        /S/
                                                    Kira Anne West
Case 1:21-cr-00177-CRC Document 28 Filed 05/04/21 Page 3 of 3




                              3
